10-4577-ag
         Mir v. Holder
                                                                                       BIA
                                                                               A079 693 932
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of December, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       _______________________________________
12
13       ZAHEER MIR, AKA ZAHEERUDDIN BABER MIR,
14                Petitioner,
15
16                       v.                                     10-4577-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Alan Michael Strauss, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Douglas E. Ginsburg,
28                                     Assistant Director; Katherine A.
29                                     Smith, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Zaheer Mir, a native and citizen of Pakistan, seeks

 6   review of an October 15, 2010, order of the BIA denying his

 7   motion to reopen.     In re Zaheer Mir, No. A079 693 932

 8   (B.I.A. Oct. 15, 2010).     We assume the parties’ familiarity

 9   with the underlying facts and procedural history of the

10   case.

11       We review the agency’s denial of a motion to reopen for

12   abuse of discretion.     Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).     Because Mir’s motion to reopen was

14   untimely, he was required to establish changed country

15   conditions to except it from the time limit.     See 8 U.S.C.

16   § 1229a(c)(7)(C).     Contrary to Mir’s characterization, the

17   BIA unambiguously found that he did not establish changed

18   country conditions.     That finding was supported by

19   substantial evidence.     See Jian Hui Shao v. Mukasey, 546

20   F.3d 138, 169 (2d Cir. 2008) (providing that this Court

21   reviews the agency’s factual findings regarding changed

22   country conditions under the substantial evidence standard).


                                     2
 1       Mir presented the agency with some evidence suggesting

 2   that there had been an increase in sectarian violence

 3   against Shia Muslims in Pakistan between April 2008 and

 4   December 2009.   The BIA discussed this evidence, noting that

 5   an intensification in violence could constitute changed

 6   conditions, but reasonably concluded that Mir had not

 7   demonstrated a material change in the risk faced by Sunni

 8   Muslims sympathetic to and supportive of Shia Muslims.     The

 9   record supports this conclusion, as it indicates that the

10   violence in Pakistan has been a continuation of the violence

11   before April 2008 and any increase in the number of

12   civilians injured in that violence has been small compared

13   to Pakistan’s entire population.   As the BIA noted, Mir did

14   not present evidence showing that his family, either the

15   Shia or Sunni members, had been harmed by the increased

16   violence.

17       Because the BIA discharged its duty of considering the

18   evidence and giving a reasoned explanation for why it did

19   not find changed country conditions, we defer to that

20   finding.    See Poradisova v. Gonzales, 420 F.3d 70, 78 (2d

21   Cir. 2005) (“When an applicant moves to reopen his case

22   based on worsened country conditions, and introduces


                                    3
 1   previously unavailable reports that materially support his

 2   original application, the BIA has a duty to consider these

 3   reports and issue a reasoned decision based thereon, whether

 4   or not these reports are clearly determinative.”); Jian Hui

 5   Shao, 546 F.3d at 171 (“We do not ourselves attempt to

 6   resolve conflicts in record evidence, a task largely within

 7   the discretion of the agency.”).     Accordingly the BIA did

 8   not abuse its discretion in denying Mir’s motion as

 9   untimely.     See 8 U.S.C. § 1229a(c)(7)(C).

10       For the foregoing reasons, the petition for review is

11   DENIED.     As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.     Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21




                                     4